Citation Nr: 1720264	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  12-04 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for lumbar degenerative disk disease with spondylosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In the January 2011 rating decision, the RO also granted service connection for radiculopathy of the bilateral lower extremities, secondary to the lumbar spine disability.  A May 2015 rating decision increased the ratings to 20 percent, effective March 28, 2015, and rating decisions of December 2016 and March 2017 continued the 20 percent ratings.  The Veteran has not appealed these issues and they are not currently before the Board.  

The Board additionally notes that, in a recent statement submitted during the pendency of the appeal, the Veteran and his representative specifically requested a 40 percent rating for his service-connected lumbar spine disability, and no higher.  See, June 2016 Veteran's Statement in Support of Claim.  Although a claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, such a claimant may "limit a claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum disability rating allowed by law" via "clearly expressed intent to limit the appeal to entitlement to a specific disability rating for the service-connected condition."  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (citing Hamilton v. Brown, 4 Vet. App. 528, 544 (1993)).  Accordingly, given the Veteran's statement, the Board finds that the issue on appeal is limited to entitlement to a 40 percent rating for lumbar spine disability.

A request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, VA can specifically separate the adjudication of the schedular disability rating from the adjudication of entitlement to TDIU.  Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011).  Entitlement to TDIU was considered and denied by the RO in a March 2017 rating decision.  In light of the fact that he Veteran has limited his increased rating claim for the spine to consideration of a 40 percent rating [which the Board is granting herein], that his TDIU claim has been separately adjudicated by the RO in March 2017, and that the Veteran claimed TDIU based on the debilitating effects of more than solely his back disability [see the Veteran's December 2016 Application, requesting TDIU based on the effects of his back, radiculopathy and depressive disorder], the Board concludes that TDIU is not at issue before the Board.  

In December 2014, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for further development and it has now been returned to the Board.


FINDING OF FACT

The lay and medical evidence of record demonstrates that the Veteran's lumbar spine disability manifests in limitation of forward flexion to as low as 25 degrees during painful flare-ups.   


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for a rating of 40 percent for lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5237 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Procedural Duties

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

To the extent that there may be any deficiency of notice or assistance with respect to the Veteran's increased rating claim, there is no prejudice to the Veteran in proceeding with adjudication given the favorable nature of the Board's decision.  As noted above, the Veteran has limited his appeal to the question of whether a rating of 40 percent can be awarded for his lumbar spine disability. The Board is granting the requested benefit in full.  Thus, any deficiency in VA's compliance with the duties to notify and assist is deemed to be harmless error, and any further discussion of VA's procedural responsibilities is not necessary.  See, Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II. Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Secretary shall give the benefit of the doubt to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although all the evidence has been reviewed, only the most salient and relevant evidence is set forth below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).

Service connection for the Veteran's lumbar spine disability was granted in a February 1985 rating decision, and a noncompensable rating from December 1984 was assigned.  Thereafter, rating decisions of June 2002 and February 2007 increased the rating to 10 percent and 20 percent, respectively.  The Veteran filed his claim for an increased rating in July 2010, and a January 2011 rating decision, the one currently on appeal, continued the 20 percent rating.

Throughout the appeal, the lumbar spine disability has been rated under Diagnostic Code 5237.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  

The Rating Schedule directs that spine disabilities rated under Diagnostic Codes 5235-5243 should be rated under common criteria found in the General Rating Formula for Diseases and Injuries of the Spine.  Diagnostic Code 5237 is used for the evaluation of lumbosacral strain.  

The General Rating Formula assigns evaluations with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.  Under this formula, a 20 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding exists that is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted where there is evidence of forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating contemplates unfavorable ankylosis of the entire spine.

Note (1) to the General Rating Formula for Diseases and Injuries of the Spine specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate Diagnostic Code.  Note (2) to the General Rating Formula explains that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of Sections 4.40 and 4.45 pertaining to functional impairment.  38 C.F.R. §§ 4.40, 4.45.  The Court has instructed that in applying these regulations, VA should obtain examinations in which the examiner determines whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.   These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011); DeLuca v. Brown, 8 Vet. App. 202, 208 (1995).

Another Diagnostic Code that is also considered in this case is Diagnostic Code 5243 for intervertebral disc syndrome (IVDS).  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Under Diagnostic Code 5243, intervertebral disc syndrome is evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based upon Incapacitating Episodes, whichever results in the higher rating.  The Formula for Rating Intervertebral Disc Syndrome provides for a 20 percent evaluation was assigned for incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past twelve months; a 40 percent evaluation was assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past twelve months; and a 60 percent evaluation was assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A note following the Diagnostic Code defines an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Diagnostic Code 5243, note 1. 

The Board draws attention to a June 2016 statement from the Veteran that read as follows: "I want to clarify the issue on appeal.  I am not filing for extraschedular for my lumbar spine.  I am only filing for increase of the lumbar spine to 40 percent - not higher than 40 percent."  An accompanying letter from the Veteran's representative confirmed the Veteran's intent.  After reviewing the relevant medical and lay evidence, the Board finds that a rating of 40 percent is warranted for the period on appeal.

Turning to the evidence of record, the Veteran filed his claim for an increased rating for his lumbar spine disability in July 2010.  In connection with his claim, he underwent a VA spine examination in September 2010.  He was only able to forward flex to 40 degrees.  Extension was fixed at 0 degrees; he had left and right lateral flexion with pain of 0 and 20 degrees, respectively, and left and right rotation with pain of 0 to 20 degrees, respectively.  Range of motion was not noted to be limited following repetitive use; however, of particular import, the Veteran reported severe flare-up pain (self-reported to be 10/10 in severity) that occurred about 20 days per month and would last all day.  There is no indication range of motion testing was performed during a flare-up.  He also reported the use of a cane, handrails, and an orthopedic wedge.

Throughout the appeal period, the Veteran sought continuous treatment for his low back pain through his local VA medical center.  He attended physical therapy sessions, sought emergency room treatment at times for the pain, was prescribed painkillers, and was encouraged to engage in aerobic activity to help manage and relieve the pain.  Ankylosis of the spine was never noted.
He also sought treatment from his private physician.  Treatment records dated from January 2006 through March 2015 reflect ongoing treatment for chronic low back pain, for which he was prescribed painkillers.  The Veteran's private physician submitted a statement in July 2015 that read, in pertinent part, as follows: "I have treated [the Veteran] for over 15 years.  I reviewed his medical records.  [He] suffers from lumbar degenerative disc disease with spondylosis.  His current range of motion testing conducted with a goniometer reveals forward flexion of 25 to 30 degrees, with objective evidence of pain with flare-ups at 25 degrees."

The Veteran appeared for VA examinations of his spine at other times during the appeal period, in January 2012, March 2015, and November 2016. At each examination, the Veteran was able to forward flex to 45 degrees.  Notably however, at each examination he reported that experiences flare-ups that inhibit movement.  

Indeed, at the January 2012 VA examiner indicated that the Veteran had functional loss and/or functional impairment of the back, indicated by less movement than normal and pain on movement.  The Veteran reported flare-ups that impact the function of his spine, difficulty moving around and walking because of the pain, and reported taking medication, but not being able to take it at work because it caused drowsiness.  No IVDS was noted.

At the March 2015 VA examination, although the Veteran was able to perform repetitive use testing, the examiner was unable to state without speculation whether pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time.  In a June 2015 statement, the Veteran expressed dissatisfaction with his March 2015 examination, noting that he believed the 45 degree forward flexion measurement to be incorrect.  

The November 2016 VA examiner noted that pain, weakness, fatigability or incoordination significantly limited the Veteran's functional ability with flare-ups.  The examiner was unable to describe the decrease in functional ability in terms of range of motion because range of motion was "extremely limited on onset without change."

In light of the Veteran's competent and credible reports of debilitating pain during flare-ups, the fact that during the appeal period the Veteran's forward flexion was noted to be as low as 25 degrees during flare-ups by his private physician, and in light of consistent assessments by the VA examiners that the Veteran's flare-ups cause additional functional impairment that could not be measured at the time, the Board affords the Veteran the benefit of the doubt and finds that his overall disability picture more nearly approximates the criteria for a 40 percent rating based on limitation of forward flexion to 30 degrees or less, when taking into account Deluca factors.

During the period in question, the Veteran has not shown any evidence of ankylosis, which would be required for an evaluation higher than 40 percent under the rating criteria.  As such, the findings above satisfy the highest rating criteria for limitation of motion of the lumbar spine, and the Board need not consider whether he is entitled to a higher disability rating because of functional loss under §§ 4.40 and 4.45.  Spencer v. West, 13 Vet. App. 376, 382 (2000); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  In any event, as the Board has noted, the Veteran has explicitly limited his appeal to a rating of 40 percent, which is herein being granted.

The Board notes that at times the Veteran has been diagnosed with IVDS during the appeal period, and he has indicated he has suffered incapacitating episodes with days of bed rest.  In this regard, the Board acknowledges the Veteran's physician's July 2015 statement indicating that the Veteran has suffered from incapacitating episodes of IVDS.  However, upon a review of the VA treatment records and the private treatment records, the Board found no evidence of physician-prescribed bed rest up to six weeks in a given year.  Consequently, the Board finds that the evidence is against a finding that a higher 60 percent rating is warranted under the Formula for Rating IVDS.    

The Board also notes that the Veteran has complained of radiating pain into both of his lower extremities as a result of his lumbar spine disability.  As indicated in the Introduction above, the RO has already separately compensated radiculopathy of the right and left lower extremities associated with the Veteran's service-connected lumbar spine disability under Diagnostic Code 8520.  The medical evidence of record does not disclose any distinct disabilities associated with the Veteran's service-connected lumbar spine disability which have not already been separately rated by the RO.

For the reasons discussed above, the Board finds that a 40 percent rating for lumbar spine disability is granted.  Because this represents a full grant of what the Veteran has requested, and because the Veteran specifically indicated in a June 21, 2016 statement that he is "NOT filing for extraschedular [rating] for my lumbar spine" and "only filing for increase of the lumbar spine to 40 percent-not higher than 40 percent,"  the Board need not discuss extraschedular considerations.


ORDER

A rating of 40 percent, but no higher, for the Veteran's lumbar degenerative disk disease with spondylosis is granted effective the date VA received his increased rating claim, July 22, 2010.




______________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


